Citation Nr: 0803257	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-41 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, to include service in the Republic of Vietnam from 
February 1970 to February 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran disagreed 
with the initial evaluations assigned for his service-
connected left and right lower extremities peripheral 
neuropathy and the denial of special monthly compensation due 
to loss of use of a creative organ.  

In September 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record. 

This case was remanded in March 2006.  During the pendency of 
this appeal, the RO granted special monthly compensation 
based on loss of use of a creative organ.  Therefore, the 
Board will review the remaining issues listed on the title 
page.  


FINDINGS OF FACTS

1.  The veteran's peripheral neuropathy of the right lower 
extremity has been shown to be between mildly and moderately 
disabling, with mild weakness of ankle dorsiflexion, impaired 
joint sense at the metatarsophalangeal joints of the great 
toe, and reduced light touch from the mid-thigh down.  This 
more nearly approximates the next higher rating.

2.  The veteran's peripheral neuropathy of the left lower 
extremity has been shown to be mildly disabling, with reduced 
light touch from the knee down and impaired joint sense at 
the metatarsophalangeal joints of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation, but no 
more, for peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 
8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of July 2003, March 2005, March 2006, 
June 2006, and September 2006, provided pertinent notice and 
development information.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also, Fenderson v. West, 12 Vet. App. 119 
(1999), concerning assignment of initial ratings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The RO granted service connection for peripheral neuropathy 
of the right and left lower extremities associated with 
diabetes mellitus II in an August 2003 rating action.  For 
both right and left lower extremity diabetic neuropathy, the 
RO has assigned separate 10 percent initial evaluations under 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under this section, a 10 percent evaluation contemplates mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 30 percent evaluation is 
assigned for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis, with foot 
drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum 
of foot and toes.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The evidence mainly 
consists of private medical records that date between 1999 
and 2006 as well as, VA examinations conducted in August 2003 
and in June 2006.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

At the VA examinations, the veteran reported that his 
neuropathy of the lower extremities has limited his ability 
to walk a great distance.  After walking a distance, his 
right foot would sometimes drag.  If he walked more than a 
mile and a half, severe cramping occurred.  He found it 
difficult to feel anything below his feet when he walked.  He 
had difficulty planting his feet on uneven ground, which 
caused him to trip at times.  He also found it difficult to 
walk in low light.  He had to quit jogging. 

In regard to the left lower extremity, the Board finds that 
he is not entitled to an initial rating in excess of 10 
percent.  Objective examination findings include decreased 
light touch sensation from the knee down.  Joint position 
sense was impaired at the metatarsophalangeal joints of the 
big toe on each side.  An examiner also noted that reflexes 
were absent globally.  However, this examiner also noted that 
the plantar reflexes were both flexor.  There was normal 
vibration sense.  Pinprick sensation was normal throughout.  
Furthermore, there was no evidence of saddle or peripheral 
sensory loss.  Motor examination did not disclose any wasting 
in the extremities or proximal muscle groups.  Moreover, 
coordination was normal throughout.  As there is no evidence 
of decreased motor strength, joint laxity, paresthesias, or 
limited ankle motion, the Board finds that his left lower 
extremity nerve disability does not more nearly approximate 
moderate or severe incomplete paralysis of the external 
popliteal nerve.

Concerning the right lower extremity, the Board finds that 
the degree of symptomatology resulting from neuropathy is 
between mild and moderate in degree.  As noted above, on 
examination the reflexes were noted to be absent.  The joint 
position sense at the metatarsophalangeal joints of the great 
toe was impaired.  There was reduced light touch sensation 
from the mid-thigh down.  Further, there was mild weakness of 
ankle dorsiflexion and great toe extension on the right, 
which resulted in difficulty in walking on his heels.  Given 
the frequency and severity of the veteran's complaints, as 
well as the reported weakness of ankle dorsiflexion, the 
Board has resolved all doubt in his favor and finds that, for 
the right extremity, a 20 percent evaluation is warranted for 
symptoms equating to moderate incomplete paralysis under 
Diagnostic Code 8521.

At the same time, the veteran's right lower extremity 
neuropathy cannot be properly described as severe in degree.  
His reported right foot drag has not been confirmed upon 
examination, and his sensory testing results throughout the 
pendency of this appeal have not revealed a substantial loss 
of sensation.  His gait is normal.  He is able to tandem 
walk, as well as, walk on his toes.  As such, there exists no 
basis for the assignment of initial evaluation in excess of 
20 percent.






	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial 20 percent evaluation, but no more, 
for peripheral neuropathy of the right lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  The appeal is allowed to this 
extent.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


